DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A which includes claims 1-8  in the Telephonic reply f on 12/17/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants rights to file a divisional are preserved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,  3, AND 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly, confusingly worded and/or lacking proper antecedent basis:
“and/or” is recited in claims 2, 3, and 7. The limitation are being claimed in both the alternatively and inclusively. Limitations can be read in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-8  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sommerville et al 8978221.
Sommerville et al discloses that claimed invention is shown below:

1.    (Currently Amended) ITM11 A mounting aid for mounting a snap ring or anti-creep ring, the mounting aid comprising a first finger 12 0)-and a second fingcr 19-0), wherein

the first finger 00 nd the second finger (3) are arranged next to one another,



finger-0),

wherein the first end (4)-of the first finger (2)-can be moved, counter to a force, from a position that is more distant from the first end 0)-of the second finger 00ito a position that is closer to the first end 0)-of the second fingcr-0),

wherein the first end (4)-of the first finger 0)-and the first end 0)-of the second finger 0-1 form a receptacleB1, B2 (17) for a ring-0), at least when the first end (4)-of the first finger 0-Hs located in the position that is closer to the first end 0)-of the second finger-0), and wherein a slide 40 (6) is provided which contacts the first finger 0)-and which can be slid from a position that is more distant from the first end (4)-of the first finger 0)-into a position that is closer to the first end (4)-of the first finger-0), and thereby moves the first end (4)-of the first finger-0), counter to a force, from the position that is more distant from the first end 0)-of the second finger 0)-into the position that is closer to the first end 0)-of the second finger-0).

    PNG
    media_image1.png
    992
    806
    media_image1.png
    Greyscale

2.    (Currently Amended) The mlTMllounting aid according to claim 1, characterized in that wherein the slide 40 0)-has a rolling element 0)-or sliding element and contacts J2, wherein the rolling element 0) and/or sliding element moves on the first finger 0)-when the slide 0)-is slid from the position that is more distant from the first end (4)-of the first finger 0)-into the position that is closer to the first end (4)-of the first finger-0).


4.    (Currently Amended) ) The mlTMllounting aid according to any of claims 1 to 3claim 1, characterized in thatwherein the slide fb)-at least partially surrounds the first finger (2)-and the second finger-(2h  See Fig.2

5.    (Currently Amended) ) The mlTMllounting aid according to any of claims 1 to 4claim 1, characterized byfurther comprising a mounting tappet 26&33 (10) which is arranged between the first finger (2-)-and the second finger f4-)-and which can be pushed from a position that is more distant from the first end (4)-of the first finger (2-kin to a position that is closer to the first end (4)-of the first I'ingcr-fS-k


7.    (Currently Amended) ) The mlTMllounting aid according to any of claims 1 to 6claim 1, characterized in thatwherein the first finger (2)-has a chamfer at its first end (4)-and/or the second finger (2bhas a chamfer at its first end-fAk See Fig.3 and elements 15&22

See Figs 3&4


Allowable Subject Matter
Claims 3 and 6 would be allowable if the 112 rejections were overcome and all if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art being made of record.
Palka 7669306 and Lefavour et al 6113073 discloses a removal device for removing clips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 15, 2021